People v Ilacqua (2019 NY Slip Op 06019)





People v Ilacqua


2019 NY Slip Op 06019


Decided on August 1, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 1, 2019

109501

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJOHN ILACQUA, Appellant.

Calendar Date: June 21, 2019

Before: Garry, P.J., Lynch, Clark, Devine and Pritzker, JJ.


Tracy E. Steeves, Kingston, for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered November 9, 2016, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree in full satisfaction of the two-count indictment and waived the right to appeal. County Court thereafter imposed the agreed-upon sentence of six years in prison, to be followed by five years of postrelease supervision. Defendant appeals.
Defendant's sole contention on appeal is that his sentence is harsh and excessive. However, this contention is precluded from our review by his unchallenged waiver of the right to appeal (see People v St. Mary, 157 AD3d 1168, 1169 [2018], lv denied 31 NY3d 986 [2018]; People v Odom, 150 AD3d 1484, 1485 [2017]).
Garry, P.J., Lynch, Clark, Devine and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.